Citation Nr: 1128061	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-34 739	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran served on active duty from August 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2005 and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  In December 2010, the appellant submitted a statement to the Appeals Management Center indicating his desire to withdraw this appeal.

2.  By letter dated July 8, 2011, prior to the promulgation of a decision, the Board was notified by the Veteran's authorized representative, Vietnam Veterans of America, that the Veteran had withdrawn his claim through correspondence dated December 17, 2010.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Board issued a decision on November 19, 2010, granting service connection for atherosclerotic coronary artery disease, an increased disability rating to 70 percent for service-connected posttraumatic stress disorder (PTSD), and a total disability rating due to individual unemployability (TDIU).  In addition, the Board remanded the Veteran's claim for service connection for hypertension (the issue presently before the Board) for additional information.  The Board's grant of benefits was effectuated in a rating decision issued on December 10, 2010.  Thereafter, the Veteran submitted a statement to the Appeals Management Center received on December 27, 2010, in which he indicated his wish to withdraw the appeal for the remanded issue of service connection for hypertension.  On July 8, 2011, the Veteran's authorized representative, Vietnam Veterans of America, advised the Board that the Veteran had withdrawn this appeal through correspondence dated December 17, 2010.  Consequently, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


